Citation Nr: 1719535	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  07-34 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from February to June 1985, and on active duty from April 1986 to February 1992.  She also had subsequent Reserve service.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In February 2011, the Veteran and her sister testified at a hearing before the undersigned.
 
In July 2012 the Board remanded this issue for additional development.  The July 2012 Board decision did deny a claim of entitlement to an increased rating for left knee chondromalacia and a medial collateral ligament strain.  The appellant did not appeal that decision and that matter is final.  38 U.S.C.A. § 7104 (West 2014).  The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has since returned the Board for further appellate action.

The issue whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, to include secondary to left knee chondromalacia and a medial collateral ligament strain, has been raised by the record.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that her knee disabilities render her unemployable and that therefore she is entitled to a total disability evaluation based on individual unemployability due to service connected disorders. As noted above, there is a pending claim to reopen the issue of entitlement to service connection for a right knee disorder, to include secondary to left knee chondromalacia and a medial collateral ligament strain.  That issue is inextricably intertwined with the appellant's claim of entitlement to individual unemployability.  Moreover, the Board finds that the current evidence of record is insufficient to adjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  As such, further development is warranted.

In remanding this case the Board acknowledges that in October 2013, the RO addressed de novo the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders in a supplemental statement of the case.  Significantly, no rating decision addressing this claim preceded that October 2013 document.  Moreover, addressing this claim in the first instance in a supplemental statement of the case was in direct contravention of 38 C.F.R. § 19.31(a) (2016), which provides that "in no case will a supplemental statement of the case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case."  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA healthcare facility and obtain and associate with the appellant's VBMS file all pertinent and outstanding treatment records dated since January 2011.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of any other treatment or examination of her knee disorders that is not already of record.  After securing the proper authorizations where necessary, make arrangements to obtain all records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All evidence obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  Contact the Veteran and request that she complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) to gather the required employment/education history information. 

4.  The AOJ should contact the Social Security Administration and obtain any records pertinent to any award of disability benefits by that agency.  Any records obtained must be associated with the Veteran's file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

5.  Thereafter, the Veteran must be afforded a VA examination to assess the current nature and extent of her left knee disability, as well as the etiology of any diagnosed right knee disorder.  The examiner is to be provided access to VBMS, Virtual VA, and a copy of this remand.  The examiner must specify in the report that VBMS and Virtual VA records have been reviewed. 

In accordance with the latest worksheet for rating knee disorders, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her left knee chondromalacia and medial collateral ligament strain.  The examiner must address whether it is at least as likely as not that any diagnosed right knee disorder is related to service.  In addressing these questions the examine must consider all the evidence of record, to specifically include a June 2011 VA examination report which found that it was at least as likely as not that the appellant's right knee disorder was related to her left knee disorder.  The functional impact of any service connected disorder on the appellant's ability to work must be directly addressed.  A complete rationale for any opinion expressed must be provided.

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  Then, after ensuring that the duty to assist has been fulfilled, the RO must adjudicate the claim to reopen the issue whether new and material evidence has been submitted to reopen a claim of entitlement to service connection was warranted for a right knee disorder, to include secondary to left knee chondromalacia with a medial collateral ligament strain.  The RO must also readjudicate the claim of entitlement to a total disability evaluation based on individual unemployability.  A specific determination must be made as to whether referral to the Director of the Compensation Service for extraschedular consideration is warranted pursuant to 38 C.F.R. § 4.16 (b) (2016).  If referral to the Director is not warranted a complete and detailed explanation must be provided.  If any benefit sought on appeal remains denied, provide the Veteran and her representative a statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







